Exhibit 10.24
 
STOCK OPTION AGREEMENT


THIS AGREEMENT (this “Agreement”), is effective as of the date set forth on the
signature page hereto (the “Date of Grant”), between 2238646 Ontario Inc.
(“2238646 Ontario”), and the individual set forth on the signature page
hereto (the “Optionee”).


WHEREAS, 2238646 Ontario, being the controlling shareholder of Mobile Integrated
Systems, Inc. (the “Company”), has an interest in providing an inducement for
performance of the Optionee in respect of the corporate development of the
Company;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1.          Grant of Option.  Effective as of the Date of Grant, 2238646 Ontario
hereby grants to the Optionee the right and option (the “Option”) to purchase
all or any part of an aggregate of that number of shares set forth on the
signature page hereto (each a “Share” and collectively the “Shares”) of the
shares of the Company’s common stock, par value $.0001 per share (the “Common
Stock”) from 2238646 Ontario, subject to, and in accordance with, the terms and
conditions set forth in this Agreement.


2.          Purchase Price.  The price at which the Optionee shall be entitled
to purchase each Share shall be the purchase price set forth on the signature
page hereto, the purchase price being determined by 2238646 Ontario and bearing
no relation to any publicly quoted price of the Company’s common stock.


3.          Vesting and Exercise of Option.


The Option shall vest and become fully exercisable upon the completion of each
of the conditions set forth on the signature page hereto.


4.          Duration of Option.


(a)       The Option shall be exercisable to the extent vested and in the manner
provided herein until such date as set forth on the signature page
hereto.  Nothing in this Agreement shall be interpreted or construed to confer
upon the Optionee any right with respect to continuance of services as a
director, officer, employee or consultant with the Company, nor shall this
Agreement interfere in any way with the right of the Company to terminate the
Optionee's services as a director, officer, employee or consultant at any time.


(b)       Notwithstanding any provision to the contrary herein, in the event of
Optionee's death, his Option shall terminate on the date of death, provided that
all or any portion of the Option to the extent that the right is exercisable but
not exercised on the date of death may be exercised by Optionee’s estate.  Such
Option must be exercised by the Optionee’s estate, if at all, within six (6)
months after the date of death of Optionee or, if earlier, within the originally
prescribed term of the Option, notwithstanding that the decedent might have been
able to exercise the Option as to some or all of the Shares on a later date if
the Optionee were alive and had continued to be an employee or consultant of the
Company or of an affiliate thereof.


 
 

--------------------------------------------------------------------------------

 
 
STOCK OPTION AGREEMENT 

--------------------------------------------------------------------------------

 
5.         Manner of Exercise.


5.1           Subject to the terms and conditions of this Agreement the Option
may be exercised by delivery of written notice to 2238646 Ontario in the form
attached hereto, at its principal executive office.  Such notice shall state
that the Optionee is electing to exercise the Option and the number of Shares in
respect of which the Option is being exercised and shall be signed by the person
or persons exercising the Option.  If requested by 2238646 Ontario, such person
or persons shall (i) deliver this Agreement to an Officer of 2238646 Ontario,
who shall endorse thereon a notation of such exercise; and (ii) provide
satisfactory proof as to the right of such person or persons to exercise the
Option.
 
5.2            The notice of exercise described in Section 5.1 shall be
accompanied by payment of the full purchase price for the Shares in respect of
which the Option is being exercised, in cash, by check or any other form as
2238646 Ontario may require from time to time.
 
5.3           Upon receipt of the notice of exercise and any payment or other
documentation as may be necessary pursuant to Section 5.2 relating to the Shares
in respect of which the Option is being exercised, 2238646 Ontario shall,
subject to this Agreement, take such action as may be necessary to effect the
transfer to the Optionee of the number of Shares as to which such exercise was
effective.
 
5.4           The Optionee shall not be deemed to be the holder of, or to have
any of the rights of a holder with respect to any Shares subject to the Option
until (i) the Option shall have been exercised pursuant to the terms of this
Agreement and the Optionee shall have paid the full purchase price for the
number of Shares in respect of which the Option was exercised; (ii) 2238646
Ontario shall have issued and delivered the Shares to the Optionee; and
(iii) the Optionee's name shall have been entered as a stockholder of record on
the books of the Company, whereupon the Optionee shall have full voting and
other ownership rights with respect to such Shares during the period of
ownership thereof.
                                

6.         Notices.  All notices, demands, instructions and other communications
required or permitted to be given to or made upon either party hereto or any
other person shall be in writing and shall be personally delivered or sent by
registered or certified mail, postage prepaid, return receipt requested, or by a
reputable courier delivery service, or by telegram (with messenger delivery), or
by telecopy (confirmed by mail), and shall be deemed to be given for purposes of
this Agreement on the day that such writing is delivered or sent to the intended
recipient thereof in accordance with the provisions of this Section. Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section, notices, demands, instructions and other
communications in writing shall be given to or made upon the respective parties
hereto, in the case of the Optionee to the address of record on file with
2238646 Ontario; and in the case of 2238646 Ontario, to the principal executive
office of 2238646 Ontario addressed to the Corporate Secretary.


 
-2-

--------------------------------------------------------------------------------

 
 
STOCK OPTION AGREEMENT 

--------------------------------------------------------------------------------

 
7.         Non-Transferability.  The Option shall not be transferable other than
by will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined in the U.S. Internal Revenue Code.  During
the lifetime of the Optionee, the Option shall be exercisable only by the
Optionee, except in the case of an Option transferred pursuant to a qualified
domestic relations order.


8.         Securities Act Restrictions; Sales of Shares. The Optionee
acknowledges that neither the U.S. Securities and Exchange Commission (the
“SEC”) nor any state securities commission has approved the Option nor any
Shares issuable upon exercise thereof, nor passed upon or endorsed the merits of
this Option or the Shares; the Optionee further understands and agrees that
neither the Option nor the Shares have been registered (i) with the SEC under
the Securities Act of 1933, as amended (the “Securities Act”); or (ii) with any
state securities commission.  The Optionee understands that neither the Option
nor the Shares may be offered, sold, transferred or otherwise disposed of in the
U.S., its territories or possessions, or to persons known to be residents of the
U.S. or to a U.S. person within the meaning of the Securities Act and the rules
promulgated thereunder; provided that the Shares may be so sold after the
earlier to occur of the effectiveness of a registration statement registering
the Shares under the Securities Act or the expiration of the restricted period
under Rule 144 promulgated under the Securities Act and thereafter only if the
Shares are registered under the Securities Act or an exemption from the
registration requirements under the Securities Act is available.  The Optionee
acknowledges that neither the Company nor 2238646 Ontario has any obligation to
cause the registration of this Option or the Shares under the Securities Act.


9.         Adjustments.  In the event of a change applicable to the entire class
of shares of the Company’s Common Stock with regard to a forward or reverse
stock split, with respect to all issued and outstanding shares of the Company’s
Common Stock, the Board of Directors of 2238646 Ontario shall make corresponding
adjustments to the number of Shares subject to this Option and the purchase
price for such Shares.  For purposes of clarity, however, no adjustments shall
be made with respect to cash or stock dividends or Common Stock issued prior to
the effective date of the exercise of this Option or any other issuances of
Common Stock by the Company or any instruments exercisable or convertible into
shares of Common Stock.


10.       Effect of a Liquidation, Merger or Consolidation. Upon the effective
date of (i) the liquidation or dissolution of the Company; or (ii) a merger or
consolidation of the Company (a “Transaction”), the Option shall continue in
effect in accordance with its terms and the Optionee shall be entitled to
receive in respect of each Share subject to the Option, upon exercise of the
Option, the same number and kind of stock, securities, cash, property or other
consideration that each holder of a Share was entitled to receive in the
Transaction in respect of a Share.


11.       Withholding of Taxes; Stock Option Treatment. 2238646 Ontario shall
have the right to deduct from any distribution to the Optionee an amount equal
to any taxes and other amounts as may be required by law to be withheld if
required in connection with the exercise of the Option (the “Withholding
Taxes”).  If the Optionee is entitled to receive Shares upon exercise of the
Option, the Optionee shall pay the Withholding Taxes to 2238646 Ontario prior to
the issuance of such Shares.  In satisfaction of the Withholding Taxes, the
Optionee may make a written election, which may be accepted or rejected in the
discretion of 2238646 Ontario, to have withheld a portion of the Shares issuable
to him or her upon exercise of the Option, having an aggregate Fair Market
Value, on the date preceding the date of such issuance, equal to the Withholding
Taxes. The Optionee hereby acknowledges that they are aware of, and responsible
for, any tax consequences or effects caused by the aforementioned withholding of
Shares.


 
-3-

--------------------------------------------------------------------------------

 
 
STOCK OPTION AGREEMENT 

--------------------------------------------------------------------------------

 
12.       No Assignment.  Except as otherwise provided herein, the rights of the
Optionee hereunder may not be assigned or otherwise transferred to any other
party.


13.       Modification of Agreement. This Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.


14.       Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force in accordance with their terms.


15.       Successors in Interest. All obligations imposed upon the Optionee and
all rights granted to 2238646 Ontario under this Agreement shall be final,
binding and conclusive upon the Optionee's heirs, executors, administrators,
successors and (subject to Section 12 above) assigns of the parties hereto.


16.       Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.  This Agreement may be executed and
delivered by fax or scan which shall be an original for all purposes.


17.       Entire Agreement.  This Agreement constitutes the entire agreement,
and supersedes all prior agreements, of the parties hereto relating to the
subject matter hereof, and there are no written or oral terms or representations
made by either party hereto other than those contained herein.  This Agreement
cannot be modified, altered or amended except by a writing signed by all the
parties hereto.  No waiver by either party hereto of any provision or condition
of this Agreement at any time shall be deemed a waiver of such provision or
condition at any prior or subsequent time or of any other provision or condition
at the same or any prior or subsequent time.


18.       Arbitration.  Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled exclusively by binding
arbitration in Toronto, Ontario, Canada pursuant to the rules of an arbitral
forum mutually agreed upon by the parties hereto.  In the event that an arbitral
forum is not agreed upon after delivery of notice by the party initiating such
arbitration and forty-five days after confirmed receipt of such notice by the
other party, then any court having competent jurisdiction over the party shall
have full power and authority to appoint an arbitrator in Toronto, Ontario,
Canada, who shall be a solicitor with not less than ten years corporate
transactional experience.  The Arbitrator shall reach and render a decision in
writing with respect to the amount, if any, of payment respecting the disputed
matter.  Notwithstanding anything to the contrary herein, in no event will any
award include consequential or punitive damages of any kind or nature.  Any
award rendered shall be final and conclusive upon the parties and adjudgment
thereon may be entered in the highest court of the forum, state or federal,
having jurisdiction.  This Agreement shall be interpreted in accordance with the
laws of the State of incorporation of the Company.  The fees and expenses of the
Arbitrator and the respective fees and expenses of the parties hereto in
connection with any such arbitration (including, without limitation, reasonable
fees and expenses of legal counsel and consultants) shall be paid by the party
against whom a decision by the Arbitrator is rendered.


[Signature Page Follows]
 
 
-4-

--------------------------------------------------------------------------------

 
 
STOCK OPTION AGREEMENT 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above with the understanding that this Agreement shall
constitute a legal, valid, binding and enforceable obligation of 2238646 Ontario
and the Optionee, respectively.




Date of Grant: April 25th,
2012                                                                                                      


Optionee: Emlyn
David                                                                                     


Number of Shares Covered by Option Grant:
5,000,000                                                                                                        


Purchase Price: US $.15 (Fifteen Cents) per
Share                                                                                     


Vesting and Exercise of Option: One third (1/3) of the Option shall vest and
become fully exercisable upon each one year anniversary of the Date of Grant, so
long as the Optionee remains employed by the Company on such date. Such vested
portion of the Option may be exercised for a period of Twelve (12) months
following the respective vesting date, so long as Optionee remains employed by
the Company on such date.


Duration of Option: The Option shall be exercisable to the extent vested and in
the manner provided herein until the first anniversary of the Date of Grant.
 

 
2238646 ONTARIO INC.
         
 
By:
/s/ Randall Barrs      
Name:        Randall Barrs
     
Title:          President
           
OPTIONEE
           
/s/ Emlyn David
   
Emlyn David
 

 
 
-5-

--------------------------------------------------------------------------------

 


2238646 ONTARIO INC.


STOCK OPTION AGREEMENT FOR SHARES OF
MOBILE INTEGRATED SYSTEMS, INC.


Form of Notice of Exercise
 

Optionee  

 
Number of Shares purchased pursuant
to Exercise of Option  

 
Exercise Date
 

 
Exercise Price per Share  
 

 
Aggregate Purchase Price  
 

 
Form of Payment   
 



By this exercise, the Optionee agrees to (i) promptly provide such additional
documents as 2238646 Ontario may reasonably require and (ii) deliver hereto the
payment to 2238646 Ontario (in the manner designated by 2238646 Ontario) all
payments required for the exercise of this Option.
 
Optionee:
 

 
By:  
 

Name: 
  Title:  

 
 
 

--------------------------------------------------------------------------------